Cite as: 592 U. S. ____ (2020)            1

                      KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 20A105
                          _________________


 HIGH PLAINS HARVEST CHURCH, ET AL., v. JARED
    POLIS, GOVERNOR OF COLORADO, ET AL.
         ON APPLICATION FOR INJUNCTIVE RELIEF
                      [December 15, 2020]

   The application for injunctive relief, presented to JUSTICE
GORSUCH and by him referred to the Court, is treated as a
petition for a writ of certiorari before judgment, and the pe-
tition is granted. The August 10 order of the United States
District Court for the District of Colorado is vacated, and
the case is remanded to the United States Court of Appeals
for the Tenth Circuit with instructions to remand to the
District Court for further consideration in light of Roman
Catholic Diocese of Brooklyn v. Cuomo, 592 U. S. ___ (2020).
   JUSTICE KAGAN, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
   I respectfully dissent because this case is moot. High
Plains Harvest Church has sought to enjoin Colorado’s ca-
pacity limits on worship services. But Colorado has lifted
all those limits. The State has explained that it took that
action in response to this Court’s recent decision in Roman
Catholic Diocese of Brooklyn v. Cuomo, 592 U. S. ___ (2020).
See Brief in Opposition 15. Absent our issuing different
guidance, there is no reason to think Colorado will reverse
course—and so no reason to think Harvest Church will
again face capacity limits. When “subsequent events” thus
show that a challenged action cannot “reasonably be ex-
pected to recur,” a case is well and truly over. Friends of
the Earth, Inc. v. Laidlaw Environmental Services (TOC),
Inc., 528 U. S. 167, 189 (2000) (internal quotation marks
omitted).